Citation Nr: 0027903	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  99-08 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a pulmonary 
disability.  

2.  Entitlement to service connection for a cardiovascular 
disability.

3.  Entitlement to an increased rating for residuals of 
trench foot, right, currently evaluated as 20 percent 
disabling.  

4.  Entitlement to an increased rating for residuals of 
trench foot, left, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for lung 
condition/bronchitis and heart condition, and continued 
noncompensable evaluations for residuals of trench foot, 
right, and residuals of trench foot, left.  In October 1999, 
pursuant to a hearing officer's decision, the ratings for 
residuals of trench foot, right and left, were increased to 
20 percent, each, effective January 12, 1998. 

In a December 1983 rating decision, the RO denied entitlement 
to service connection for a lung condition, unspecified.  
That month, the veteran was informed of this adverse 
determination, along with his appellate rights.  No timely 
appeal was filed in the year following the issuance of that 
decision.  The rating decision, therefore, became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103.  
Thus, the pulmonary disability issue on appeal is as 
characterized on the first page of this decision.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (Board has a legal 
duty to consider the requirement of whether new and material 
evidence has been submitted regardless of the RO's actions).  

The Board points out that while the March 1999 rating 
decision phrased the issue as entitlement to service 
connection for lung condition/bronchitis, the reason for the 
denial was because new and material evidence had not been 
presented to reopen the claim.  The Board further notes that 
although the May 1999 statement of the case did not 
specifically include citation to the laws and regulations 
pertaining to reopened claims, i.e., 38 C.F.R. § 3.156, the 
reasons and bases section included a discussion of what 
constitutes "new and material evidence."  Accordingly, the 
Board finds that the statement of the case substantially 
complies with the statutory requirement of providing a 
summary of the evidence of record, a citation to pertinent 
laws and regulations, and an adequate decision on the 
specified issue.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 19.29.  
Consequently, the Board finds no prejudice to the veteran in 
adjudicating this appeal at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

In a November 1998 statement, the veteran raised the issue of 
entitlement to service connection for a lung condition as 
secondary to a service-connected concussion.  This issue has 
not been properly developed for appellate review and is not 
inextricably intertwined with any issue on appeal.  
Accordingly, it is referred back to the RO for appropriate 
action. 

The increased rating issues will be discussed in the Remand 
section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal of the new and material 
and service connection issues has been obtained.

2.  In a December 1983 rating decision, the RO denied service 
connection for a lung condition, unspecified; after 
notification of his appellate and procedural rights, the 
veteran did not appeal.

3.  Evidence added to the record since the December 1983 
rating decision does not bear directly and substantially upon 
the specific matter now under consideration (i.e., whether 
the veteran currently has a pulmonary disorder that was 
incurred in or aggravated by service) and, when considered 
alone or together with all of the evidence, both old and new, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

4.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for a cardiovascular disability is 
plausible.  


CONCLUSIONS OF LAW

1.  The December 1983 rating decision, which denied service 
connection for a lung condition, unspecified, is final.  
38 U.S.C.A. §§ 5107, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.105(a) (1999).  

2.  Evidence received since the December 1983 rating decision 
is not new and material to reopen the claim for service 
connection for a pulmonary disability.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  

3.  The veteran has not submitted a well-grounded claim for 
service connection for a cardiovascular disability.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material - Pulmonary Disability

Factual Background

The evidence of record at the time of the December 1983 
rating decision included the following:  

The service medical records reflect November 1944 and 
December 1944 clinical hospital notations that the veteran 
sustained injury to his lungs from a shell blast in November 
1944.  It was noted that he had coughed up blood for one day 
after the injury.  X-ray examination of the lungs in December 
1944 revealed they were normal.  The lung fields were clear.  
The November 1945 discharge examination noted that clinical 
evaluation of the lungs was normal, and that a chest X-ray 
revealed no significant abnormality.  

On initial VA examination subsequent to service, in April 
1949, a chest X-ray examination revealed chronic bronchitis 
of both lower lung fields.  On VA hospitalization in January 
and February 1960, a chest X-ray examination revealed 
moderate emphysema in the lower lung fields.

VA examination in September 1980 continued a diagnosis of 
pulmonary emphysema with chronic airway obstruction.  

The evidence added to the record since the December 1983 
rating decision consists of VA medical records, including a 
report of VA hospitalization in April 1968, reports of VA 
examinations for housebound status or permanent need for 
regular aid and attendance conducted in January 1993 and 
April 1997, and VA outpatient treatment reports dated from 
1997 to 1999.  These clinical reports provide current 
diagnoses of pulmonary disability of emphysema, chronic 
obstructive pulmonary disease, upper respiratory infection, 
and bronchitis.  A statement from a military acquaintance, 
dated and received in September 1982, indicates the 
acquaintance had been a medic in November 1944 and recalled 
the veteran had been admitted for a lung concussion and 
spitting up blood.  The veteran and his spouse reiterated his 
contentions that a chronic pulmonary disability was initially 
incurred in service in personal hearing testimony taken in 
August 1999.  

Analysis

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once a RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated de novo 
on the merits by the VA.  38 U.S.C.A. §§ 5108, 7105(c); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For the purposes of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Elkins v. West, 12 Vet.App. 209 (1999).  First, 
the Board must determine whether the appellant has submitted 
new and material evidence under 38 C.F.R. § 3.156(a).  If the 
Board determines that the submitted evidence is not new and 
material, then the claim cannot be reopened.  Second, if new 
and material evidence has been presented, then immediately 
upon reopening the claim the VA must determine whether, based 
on all the evidence of record in support of the claim, 
presuming the credibility, (See Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995)), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the VA may then proceed to evaluate the merits 
of the claim but only after ensuring that the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Elkins, supra; see also Manio v. Derwinski, 1 Vet. App. 140, 
145-46 (1991).

In seeking to reopen the claim, the veteran must present new 
and material evidence showing that he has a lung condition 
which is etiologically related to service.  The Board notes 
that the additional VA medical records essentially continue 
post service diagnoses of bronchitis, emphysema and chronic 
obstructive pulmonary disease, and contain chest X-rays 
showing mild pulmonary vascular congestion.  While this 
evidence can be considered "new" in that it was not of 
record at the time of the December 1983 action, it is not 
"material" because it does not establish the required link 
between any current lung condition and the veteran's period 
of service.  In addition, the Board notes that insofar as the 
veteran and his wife assert that any current lung condition 
is related to service, their lay opinions would be 
insufficient evidence to support the claim.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992) (holding that lay persons 
are not competent to offer medical opinions).

Because the evidence submitted since the RO rendered its 
December 1983 decision, when viewed either alone or in 
conjunction with the other evidence of record, does not show 
that the veteran has a current lung condition related to any 
incident or manifestations in service, it is merely 
cumulative and redundant, and has no significant effect upon 
the facts previously considered.  As such, it is not new and 
material as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the claim of service connection 
for a pulmonary disability.  38 U.S.C.A. § 5108.  As the 
claim is not reopened, the Board does not reach the merits of 
the claim, including the application of the benefit of the 
doubt standard.  See 38 U.S.C.A. § 5107; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996); Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993). 

II.  Service Connection - Cardiovascular Disability

Factual Background

The service medical records are negative for any complaints 
or abnormal clinical findings regarding the cardiovascular 
system.  On separation examination in November 1945, the 
cardiovascular system was described as normal, and a chest 
X-ray examination revealed no significant abnormality.  

On initial VA examination subsequent to service, in April 
1949, the examiner reported mild thickening of the posterior 
tibial, radial and temporal arteries.  It was noted the pedis 
dorsalis arteries were barely palpable.

On VA examination in September 1980, the veteran's blood 
pressure readings were 164/90, 170/100 and 164/98.  On 
clinical evaluation of the cardiovascular system, the veteran 
denied history of high blood pressure or heart disease.  
There were no heart murmurs, gallops, friction rubs, or 
thrills.  The diagnosis was mild hypertension, untreated.  

VA medical records dated from 1993 to 1999, including 
examinations for housebound status or permanent need for 
regular aid and attendance conducted in January 1993 and 
April 1997, reflect diagnoses of "AV block-pacemaker", 
hypertension and coronary artery disease, status post 
myocardial infarction.  

In August 1999, the veteran's wife testified that he had been 
treated for congestive heart failure and fluid on the lungs.  
See August 1999 hearing transcript, pg. 7.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Additionally, the 
veteran can be granted service connection for certain 
diseases, including hypertension, if the disability becomes 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b).

In order for a claim for direct service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

In this case, there is no competent evidence of record to 
support the contention that there is a relationship between 
the veteran's period of service and any current 
cardiovascular disability.  As noted above, the service 
medical records are negative for findings of hypertension or 
any cardiovascular disease.  The Board notes that the post-
service medical evidence simply notes treatment for 
cardiovascular conditions such as hypertension and coronary 
artery disease without establishing a nexus between active 
service and the current disabilities.  The Board further 
notes that there is no evidence of record showing the 
existence of hypertension or a cardiovascular disease to a 
compensable degree within one year after service.  Because 
the medical evidence does not show that a current 
cardiovascular disability is related to service, the claim is 
not plausible and, therefore, not well-grounded.  Rabideau v. 
Derwinski, 2 Vet.App. 141, 143-44 (1992).

The Board rejects the veteran's assertions of present 
disability attributable to service as probative of a well-
grounded claim.  Such opinions involve medical causation or 
medical diagnosis as to the effect that the claims are 
"plausible" or "possible" as required by Grottveit.  See 
Espiritu, supra.  

The Board further notes that the veteran was awarded, among 
other decorations, the Purple Heart and, as such, the Board 
will accept this documentation as proof that the veteran 
served in combat.  While the provisions of 38 U.S.C.A. 
§ 1154(b) are for consideration in this case, the Court has 
held that section 1154(b) only reduces the evidentiary 
requirements for a showing of service incurrence for veterans 
who engaged in combat, Libertine v. Brown, 9 Vet.App. 521, 
524 (1996); but that it does not relax the requirement for 
competent medical evidence of a nexus for the purpose of 
determining whether a claim is well grounded.  Cohen v. 
Brown, 10 Vet.App. 128, 138 (1997); Brock, 10 Vet.App. at 
162.  Without a competent medical evidentiary nexus linking 
the veteran's period of active duty and any current 
cardiovascular disability, the Board finds that the claim for 
service connection must be denied.  Id.

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  

In Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under 38 C.F.R. § 5107(a), the VA has a 
duty to assist only those claimants who have established 
well-grounded (i.e., plausible) claims.  More recently, the 
Court issued a decision holding that VA cannot  assist a 
claimant in developing a claim which is not well-grounded.  
Morton v. West, 12 Vet.App. 477 (1999).  However, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete the application.  This obligation 
depends upon the particular facts of the case and the extent 
to which the Secretary of the Department of Veterans Affairs 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).

In this case, the RO fulfilled its obligation under § 5103(a) 
in the May 1999 statement of the case in which the veteran 
was informed that the reason for the denial of the claim was 
because there was no medical evidence showing a plausible 
relationship between any current cardiovascular disability 
and service.  Furthermore, by this decision, the Board is 
informing the veteran of the evidence which is lacking and 
that is necessary to make the claim well-grounded.


ORDER

The appeal to reopen the claim for service connection for 
pulmonary disability is denied.

Entitlement to service connection for a cardiovascular 
disability is denied.


REMAND

The veteran contends that his service-connected trench feet 
have increased in severity.  A review of the record reveals 
that the veteran has not been afforded a VA examination in 
conjunction with his claim.  As such, the Board finds that a 
current examination is warranted.  Caffrey v. Brown, 6 
Vet.App. 377 (1994).

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of an individual 
case.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1999), the Board determines that further development of the 
evidence is essential for a proper appellate decision and, 
therefore, remands the matter to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected trench feet since November 
1997, one year prior to the date of 
receipt of his increased rating claim.  
See 38 C.F.R. § 3.400(o)(2) (1999).  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder. 

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current nature, extent, and 
manifestations of his service-connected 
bilateral trench foot.  All indicated 
tests, studies and X-rays should be 
conducted.  The examiner should state the 
findings separately with respect to each 
foot.  The examiner should specifically 
state whether there is pain, numbness, 
cold sensitivity, arthralgia, tissue 
loss, nail abnormalities, color changes, 
locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  The claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior to the examination.  
The RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

3.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the increased ratings issues.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and be provided the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.  The purposes of this REMAND are to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Veterans Law Judge
	Board of Veterans' Appeals



 



